OPINION — AG -(1) THAT HOUSE JOINT RESOLUTION NO. 531 AMENDS 74 O.S. 1961 836 [74-836] TO THE EXTENT THAT IT IS NOW NECESSARY FOR THE STATE PERSONNEL BOARD TO ESTABLISH REGISTERS FROM WHICH SUCH NONCOMPETITIVE APPOINTMENTS SHALL BE MADE, AND IN RANKING THE JOB APPLICANTS ON SUCH REGISTERS, RULES AND REGULATIONS MUST BE PROMULGATED CONSISTENT WITH THE PROVISIONS OF 74 O.S. 1963 Supp., 817 [74-817]  (2) THE ATTORNEY GENERAL IS OF THE OPINION, IN ANSWER TO YOUR SECOND QUESTION, THAT HOUSE JOINT RESOLUTION NO. 531, SPECIFICALLY SECTION 2 THEREOF, DOES GRANT A NEW RIGHT OF APPEAL. WE CONSTRUE SAID SECTION TO MEAN THAT A VETERN, WIFE, WIDOW OR DEPENDENT OF A VETERAN SEEKING EITHER COMPETITIVE OR NONCOMPETITIVE TYPE OF EMPLOYMENT WITH THE STATE HAS THE RIGHT TO APPEAL TO THE STATE PERSONNEL BOARD BECAUSE OF THE FAILURE TO CERTIFY THE NAME OF THE VETERAN, WIFE, WIDOW OR DEPENDENT OF A VETERAN TO THE PARTICULAR APPOINTING AUTHORITY WHEN A JOB VACANCY OCCURS, AS PER THE PROVISIONS OF 74 O.S. 1961 832 [74-832], WHICH PROVIDES IN PERTINENT PART.  (3) THE ATTORNEY GENERAL IS OF THE FURTHER OPINION THAT THE STATE PERSONNEL BOARD MUST NOW ADOPT APPROPRIATE RULES AND REGULATIONS TO INCORPORATE THIS NEW RIGHT OF APPEAL INTO THE PROCEDURE OUTLINED IN 74 O.S. 1961 833 [74-833]  CITE: 74 O.S. 1961 833 [74-833], 74 O.S. 1963 Supp., 817 [74-817], 74 O.S. 1961 836 [74-836] (CHARLES OWENS)